  Exhibit 10.4

AMENDED AND RESTATED GUARANTY FEE AGREEMENT
 
THIS AMENDED AND RESTATED GUARANTY FEE AGREEMENT (this “Amended Agreement”) is
made as of April 1, 2017 (the “Effective Date”), by and between Jonathan P.
Carroll (“Guarantor”) and Lazarus Energy, LLC, a Delaware limited liability
company (“LE”). Guarantor and LE are sometimes referred to herein as the
"Parties".
 
WHEREAS, on June 22, 2015, Guarantor and LE entered that certain Guaranty Fee
Agreement (the “Existing Agreement”) wherein Guarantor receives fees for
providing a personal guarantee on repayment of funds borrowed and interest
accrued under a certain LE loan agreement;
 
WHEREAS, LE entered a Loan Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) dated June 22, 2015,
with Sovereign Bank (“Lender”) as evidenced by that certain Promissory Note (the
“Note”) of even date with the Loan Agreement, in the original principal sum of
TWENTY-FIVE MILLION AND 00/100 DOLLARS ($25,000,000.00); and
 
WHEREAS, as a condition precedent to Lender’s obligations to extend credit to LE
under the Loan Agreement, Lender required the execution and delivery of an
unconditional guaranty as security for the obligations of LE under the Loan
Agreement and Note; and
 
WHEREAS, Guarantor entered a United States Department of Agriculture Rural
Development Unconditional Guarantee, Business and Industry Guaranteed Loan
Program (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”) of even date with the Loan Agreement and Note in favor of
Lender to secure LE’s obligations under the Loan Agreement and Note.
 
NOW, THEREFORE, in consideration of the Guaranty and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
LE, the Parties agree as follows:
 
1.             Payment of Fee.  LE shall pay Guarantor or assignee a fee in an
amount equal to two percent (2.00%) per annum, paid monthly, of the outstanding
principal balance owed under the Loan Agreement (the “Guaranty Fee Basis”).
Amounts payable to Guarantor as the Guaranty Fee shall be paid in cash and
shares of Blue Dolphin Energy Company common stock, par value $0.01 per share
(the “Common Stock”) at the end of each calendar month. The initial payment
under this Amended Agreement shall be 100% in Common Stock. Thereafter, payments
shall be 50% in cash and 50% in Common Stock. For the second payment and each
payment thereafter, the number of shares of Common Stock issued shall be
determined by dividing the Guaranty Fee by 50% (the “Share Basis Amount”). The
Share Basis Amount shall then be divided by the preceding 30-day average closing
price of the Common Stock. This 30-day average closing price shall be the cost
basis for the issued shares, and the issued shares shall be restricted pursuant
to applicable securities holding periods for affiliates.
 
2.             Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Texas without reference to any conflict
of law provision.
 
3.             Counterparts.  This Agreement may be executed in multiple
counterparts, including counterparts transmitted by facsimile, each of which
will be deemed an original, but both of which together will constitute one and
the same instrument.
 
[Remainder of page intentionally left blank; signature page to follow.]
 
 

 
 
IN WITNESS WHEREOF, the Parties have executed this Amended Agreement as of the
Effective Date.
 
 
LAZARUS ENERGY, LLC      

JONATHAN P. CARROLL
 
 
By:
/s/ TOMMY L. BYRD
 
By:
/s/ JONATHAN P. CARROLL
 
Tommy L. Byrd
 
 
 
Jonathan P. Carroll
 
 
 
 
 
 

 
 
 
 
 
 
